 KING RADIO CORPORATIONKing Radio Corporation and Truck Drivers andHelpers Local 696, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America and Communi-cations Workers of America, Party to the Con-tract. Case 17-CA-9694August 3, 1981DECISION AND ORDEROn April 13, 1981, Administrative Law JudgeBurton Litvack issued the attached Decision in thisproceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed cross-exceptions and a supportingbrief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, King RadioCorporation, Olathe, Kansas, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order, except thatthe attached notice is substituted for that of theAdministrative Law Judge.The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT recognize or bargain withCommunications Workers of America as theexclusive representative for purposes of collec-tive bargaining of the production and mainte-257 NLRB No. 70nance employees, including plant clerical em-ployees, at our Lawrence, Kansas, plant unlesssaid labor organization has been duly certifiedby the National Labor Relations Board to rep-resent such employees.WE WILL NOT enforce or give effect to ourMay 9, 1980, contract extension agreementwith Communications Workers of America;provided that WE WILL NOT revoke any wageincreases or other benefits put into effect asthe result of said agreement.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.KING RADIO CORPORATIONDECISIONSTATEMENT OF THE CASEBURTON LITVACK, Administrative Law Judge: Thismatter was heard before me in Kansas City, Kansas, onAugust 6 and 7, 1980, based upon a complaint and noticeof hearing which was issued by the Regional Directorfor Region 17 of the National Labor Relations Board,herein called the Board, on July 2, 1980, and which, inturn, was based upon a charge filed by Truck Driversand Helpers Local Union No. 696, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, herein called theTeamsters, on May 23, 1980. The complaint alleges thatKing Radio Corporation, herein called Respondent, vio-lated Section 8(a)(1) and (2) of the National Labor Rela-tions Act, herein called the Act, by granting recognitionto, and entering into a collective-bargaining agreementwith, Communications Workers of America, hereincalled CWA, as the exclusive representative for purposesof collective bargaining of certain of its employees at aplant located in Lawrence, Kansas, at a time when CWAdid not represent an uncoerced majority of said employ-ees and at a time when the Teamsters was actively en-gaged in an organizing campaign among said employees,and Section 8(a)(1) of the Act by interrogating employ-ees as to their union or other protected concerted activi-ties and creating the impression of surveillance of its em-ployees' union activities. Respondent filed an answerdenying the commission of any unfair labor practices. Allparties were given full opportunity to participate, tooffer relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs, which allparties chose to do. Accordingly, upon the entire record herein, consideration of the post-hearing briefs, and myobservation of the demeanor of the witnesses, I make thefollowing:In her post-hearing brief, counsel for the General Counsel included amotion to correct certain "typographical errors" in the transcript herein.Inasmuch as Respondent does not oppose this motion, and having exam-ined the transcript, I shall grant her motion.521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. JURISDICTIONRespondent, a State of Kansas corporation, is engagedin the manufacture of aircraft radios and related naviga-tional systems various facilities within the State ofKansas, including a facility located in Lawrence, Kansas.In the normal course and conduct of said business oper-ations, Respondent annually purchases and receivesgoods and products valued in excess of $50,000 directlyfrom suppliers located outside the State of Kansas andannually sells and ships goods and products valued inexcess of $50,000 directly to customers located outsideKansas. Respondent admits, and I find, that it is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONSRespondent admits, and I find, that the Teamsters andCWA are now, and have been at all times materialherein, labor organizations within the meaning of Section2(5) of the Act.II. ISSUES1. Whether, on or about May 9, 1980, Respondent vio-lated Section 8(a)(l) and (2) of the Act by granting rec-ognition to, and entering into a collective-bargainingagreement with, CWA as the representative of certain ofits employees at its Lawrence, Kansas, plant at a timewhen CWA did not represent an uncoerced majority ofsaid employees and at a time when a question concerningrepresentation existed with the Teamsters.2. Whether Respondent's aforementioned Lawrence,Kansas, employees constitute an accretion to a unit ofRespondent's Olathe, Kansas, employees represented byCWA.3. Whether Respondent violated Section 8(a)(1) of theAct by interrogating its employees regarding their unionactivities and by creating the impression of surveillanceof said activities.IV. FINDINGS OF FACTA. FactsI. Recognition of CWARespondent is engaged in the manufacture of aircraftradios and related navigational equipment at five plantswithin the State of Kansas; two plants in Olathe, hereincalled the Olathe (Rogers Road) and Olathe (Brockway)plants and facilities in Lawrence, Ottawa, and Paola. In1966 CWA was certified by the Board as the exclusiverepresentative for purposes of collective bargaining of allproduction and maintenance employees, including plantclerical employees, employed by Respondent at itsOlathe (Brockway) and Olathe (Rogers Road) plants; ex-cluding office clerical employees, accounting departmentemployees, professional employees, guards and supervi-sors as defined by the Act.2In 1973 Respondent corn-' The record establishes that only the two Olathe, Kansas, plants werein existence at that time.menced production at its Lawrence and Ottawa facilities.After extensive litigation concerning its obligation to bar-gain collectively with CWA, in November 1975 Re-spondent and CWA entered into an initial collective-bar-gaining agreement, effective until November 21, 1976,with Respondent granting recognition to CWA as thebargaining representative of employees in the certifiedunit but expressly limiting such recognition to the twoOlathe plants. The record establishes that during negotia-tions for this contract CWA representatives demandedthat its coverage be extended to the Lawrence andOttawa production and maintenance employees, that Re-spondent refused to accede to this position, and thatCWA ultimately acquiesced presumably in order to con-summate negotiations.3The record further establishesthat during negotiations for the parties' next agreement,effective from November 21, 1976, until November 21,1979, CWA officials renewed its demand that recognitionbe extended to Lawrence and Paola, but Respondentagain refused. Likewise, during discussions in 1979 lead-ing to the current collective-bargaining agreement, effec-tive until November 21, 1982, CWA negotiators onceagain demanded recognition at the three other plants,4but, as previously, Respondent refused, and CWA acqui-esced thereto.5Richard Johnson, the director of person-nel for Respondent, testified that Respondent's positionin extending contract coverage of the employees of Law-rence, Ottawa, and Paola remained consistent during theaforementioned negotiations-while Respondent believedthat employees at these other plants could properly beaccreted to the existing Olathe bargaining unit, Respond-ent would not voluntarily do so unless either majoritysupport for CWA was manifested at these facilities oruntil the Board ruled that the other plants constituted ac-cretions to the Olathe bargaining unit.6Notwithstanding its above-described contractual de-mands, there is no evidence in the record that CWA hasever conducted organizational campaigns among the pro-duction and maintenance employees at Respondent'sLawrence, Ottawa, or Paola plants. Indeed, there is noevidence of any union activity at these facilities untilApril 1980.' The record reveals that on or about April28 Ingrid Wooten, a board analyzer employee at Re-spondent's Lawrence plant, spoke to two other Law-' In a memorandum to all of Respondent's employees, dated November20. 1975, Respondent set forth the contractual bargaining unit and stated."In addition, Lawrence and Ottawa employees are not covered by theagreement."4 Respondent began manufacturing operations at its Paola, Kansas,plant in 1977.7 The recognition clauses in the 1976 and 1979 contracts are identicalto that set forth in the 1975 agreement and expressly limit recognition ofCWA's representational status to the Olathe plants.6 While refusing to recognize CWA as the bargaining representativefor the Lawrence, Ottawa, and Paola production and maintenance em-ployees, the record discloses that some, but not all, of the terms and con-ditions of employment embodied in the three collective-bargaining agree-ments with CWA were applied to these employees. Thus, while the eco-nomic provisions were made applicable by Respondent, Richard Johnsontestified that Lawrence, Ottawa, and Paola employees could not utilizethe contractual grievance and arbitration procedure. Based upon the fore-going, Respondent asserts that CWA was the de fuaco representative ofemployees at the three unrepresented plalits.7 Hereinafter all dates are in 1980 unless otherwise stated.522 KING RADIO CORPORATIONrence employees, Rhonda Miller and Doris Detheridge,about organizing a union at the plant. Both employeeswere apparently receptive to the possibility, and, thatnight, Wooten telephoned the Teamsters office inTopeka, Kansas, and spoke to William Moore, a businessrepresentative. They spoke about union representation,and Moore told Wooten that the latter would have toform some sort of an in-plant employee committee beforehe would discuss the mechanics of organizing. Wootenspoke to several other employees the next day and tele-phoned Moore to report that a committee had been es-tablished; they arranged a meeting for May 6 at a Law-rence motel.Employee Rhonda Miller testified that at 1:30 p.m. onMay 6 Supervisor Dennis Kuestersapproached her ather work station and said, ". ..you know you can trustme and I told him well, I guessed I could. He said Iwould like to know about the meeting tonight and I toldhim the time, the place and he wanted to know if hecould attend. I told him I didn't see any reason why hecouldn't. I would check with someone.... " There-upon, Miller left her work station and spoke to Wooten,who said that management was not allowed at a unionmeeting. 1 Miller then returned to her job, and Kuesteronce again approached her. After being told by theformer that he could not attend, Kuester ". ..said thathe appreciated me finding this out for him and he was ahundred percent behind us and he would appreciate anyfeedback, and I asked him what he meant by feedbackand he said any information and I told him O.K. and weended the conversation." Miller further testified that nospecific union was mentioned by either Kuester or her-self.Dennis Kuester denied Miller's version of the conver-sation and testified that he was passing through Miller'swork area, which is adjacent to his department, on May6 when the latter beckoned to him and ". ..told methere was something that she wanted me to know andthat there was a union meeting, just basically was ex-pressing it as she thought I would be interested." Kues-ter asked if he could attend, and Miller said yes-sheknew of no reason why Kuester could not attend. Theconversation then ended, but a few moments later Millercame over to Kuester's desk and said that she had talkedto someone else and that he would not be welcome.Kuester replied that if he would not be welcome hewould not attend. Immediately after speaking to Miller,Kuester reported the conversation to George Lewis, theLawrence plant manager.The record further reveals that Lewis, in turn, tele-phoned Richard Johnson. According to the latter, Lewis".. said that he had received rumors that there would'In its answer, Respondent admits that Kuester is its supervisor andagent within the meaning of Sec. 2(11) and (13) of the Act.During cross-examination, Miller reaffirmed the accuracy of her pre-trial affidavit version of his conversation wherein she stated that Kuesterbegan the conversation, saying that "... he was seeking information,"and that he used the words "I am pro-union."'O Counsel for the General Counsel adduced the testimony of Wootenapparently in order to corroborate Miller; however, the former statedthat she and Miller spoke in the morning with regard to supervisors at-tending the union meeting and that Miller reported Kuester asking "if hecould come to the Teamsters meeting that night." (Emphasis supplied.)be a meeting at a motel or a hotel in Lawrence ... inan attempt to organize the employees ...in the Law-rence plant." While denying that he asked Lewis to sub-stantiate those "rumors," Johnson did request the formerto keep him informed as to future developments.That night, as scheduled, a group of six Lawrenceplant employees met with Moore and an unidentifiedTeamsters official at the Holiday Inn in Lawrence.Moore explained to the employees how an organizationalcampaign is conducted, concentrating upon the utiliza-tion of authorization cards. Moore, who brought ap-proximately 200 such cards with him to the meeting, dis-tributed them to each employee." Four employees, in-cluding Wooten and Miller, signed cards right then. Forher part, Wooten distributed cards at the plant beginningthe next day and received one signed authorization cardback that afternoon, another card the next day, and fouror five signed cards on May 9. Moore testified that theTeamsters possessed at least 17 signed cards dated May 9or earlier. 2Both Wooten and Miller testified that a supervisors'meeting was held on the morning of May 8 and thatmanagement officials from the Olathe (Rogers Road)plant were present. According to Miller, her immediatesupervisor, Judy McCartney, told a group of workers,including Miller, that ". ..we now have a union. Youcan join or not join whichever you choose and I askedher a question at that time and she said that she was notat liberty to discuss it with me and she left ...." Millerfurther testified that pursuant to his request she tele-phoned Kuester at his home after work on May 9, tellinghim about another scheduled union meeting. Miller thensaid that she heard the employees already had a unionand asked what Kuester knew. He replied that he wasnot at liberty to talk about it. Miller asked if it was theTeamsters, and Kuester repeated that he did not want todiscuss it. Miller ended the conversation, stating that theunion meeting was with the Teamsters.'3Miller and Wooten further testified that on May 13they both observed two documents which were postedon a bulletin board in the employee lunchroom. The firstwas a "Notice" to all production and maintenance em-ployees at the Lawrence plant from Richard Johnson.Said notice informed the employees that on May 9 Re-spondent and CWA had agreed to extend their existingcollective-bargaining agreement to cover the Lawrenceplant. The other document, addressed to the "Lawrence,Kansas Hourly Employees-King Radio Corporation"and signed by officials of CWA, informed the employees" Miller was internally inconsistent and contradicted Wooten as to thenumber of authorization cards that she was given on May 6. Thus, ondirect examination, Miller stated that she was given approximately 30 to50 cards to distribute; however, she was directly impeached with hersworn pretrial affidavit wherein she stated that she received 20 cardsfrom Moore. Meanwhile, Wooten testified that she was given 20 authori-zation cards by Moore and that each employee received a similar sizedstack."2 Of these cards, 15 are dated prior to May 9." Kuester's version of this conversation is that Miller began by sayingthat she had just been to a Teamsters union meeting and asking what hethought. Kuester responded that he could not imagine what the Team-sters had to do with Respondent. Miller replied that it had been a Team-sters meeting, and the conversation ended.523 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the existing contract had been extended to cover theLawrence plant "based on accretion" and that "as soonas possible we will be calling a meeting to get acquaint-ed...." Prior to this date, there is no record evidenceof any CWA organizing activity at the Lawrence plant.Indeed, on May 9 Richard Johnson, on behalf of Re-spondent, and Paul Scales, on behalf of CWA, enteredinto a memorandum of agreement, extending the parties'November 21, 1979, collective-bargaining agreement tocover, as an accretion, Respondent's Lawrence facility.According to Johnson, based upon ". ..the rumors oforganizing activities going on in Lawrence" and uponRespondent's belief that accretion had occurred ..." hetelephoned CWA representative Scales in St. Louis, Mis-souri, just prior to May 9 and asked the latter if CWAcontinued to maintain that it represented the employeesat the Lawrence plant. Scales replied that such remainedthe position of CWA. Johnson said that Respondent hadrumors of Teamsters organizing at that plant" and didnot feel they were "appropriate" in view of the CWAposition and would be willing to now extend recognitionto CWA. Scales readily agreed and asked Johnson toprepare the necessary documents.Johnson candidly admitted that recognition was ex-tended to CWA as the collective-bargaining representa-tive of the production and maintenance employees at Re-spondent's Lawrence plant at a time when CWA had notdemanded such recognition, had not demonstrated ma-jority support among said employees by virtue of signedauthorization cards or other means, and, in fact, was noteven attempting to organize at that facility. Notwith-standing its apparent magnanimity, the record plainly re-veals that Respondent's precipitous conduct herein seemsto have been at utter variance with its stated positionduring earlier collective bargaining with CWA-that, de-spite believing accretion existed, recognition would notbe extended to CWA at Respondent's other facilitiesuntil majority support for CWA was established at theseplants or until the Board ruled that accretion, in fact, ex-isted. Asked to explain this inconsistency, Johnson ex-plained that Respondent acted, as it had, because theLawrence employees clearly were manifesting an interestin being represented by a union and ". ..it was my un-derstanding in labor law that the CWA already repre-sented them and, perhaps, the time would come whenwe could formalize it." Thus, extending recognition toCWA ". ..was just formalizing a fact that under lawexisted."2. The factors relevant to the accretion issueFrom the foregoing, if Director of Personnel Johnsonis to be credited,5 the basis for the recognition of CWAwas Respondent's belief that the relationship between theOlathe plants and those facilities in Lawrence, Ottawa,and Paola was-and is-such that, at least, the Lawrenceplant constitutes an accretion to the Olathe facilities. On" Johnson testified that after six or seven telephone conversations withPlant Manager Lewis and others ". ..it was determined that it was notthe CWA, but that, in fact, it was the Teamsters."i" Johnson's testimony regarding the recognition of CWA at the Law-rence facility is uncontroverted. Moreover, inasmuch as motivation is nota relevant consideration, a credibility resolution is not necessary.this point, the record establishes that there are 688 em-ployees at Olathe (Rogers Road), 184 at Olathe (Brock-way), 296 at Lawrence, 321 at Paola, and 588 employeesat Ottawa and that the distance between the two Olatheplants is 4 miles, the distance between Olathe andOttawa is 33 miles, the distance between Olathe andLawrence is 31 miles, the distance between Olathe andPaola is 22 miles, the distance between Lawrence andOttawa is 27 miles, the distance between Lawrence andPaola is 33 miles, and the distance between Ottawa andPaola is 22 miles.The record further establishes that Respondent's ex-ecutive hierarchy all maintain offices at the Olathe(Rogers Road) plant; that Respondent is divided intovarious "divisions" (operations, engineering, productdesign, material control, customer service, etc.) with acorporate vice president, located at Olathe (RogersRoad), in charge of each; and that each vice president isresponsible to Respondent's president. The vice presidentof operations is Robert Dunn, and each plant manager isdirectly responsible to him. Also, there exists significantcentralization of administrative functions at the Olathe(Rogers Road) plant. Thus, all purchasing, except foritems costing $50 or less, and production planning isdone there. Further, all matters involving engineering,product design, marketing, customer service, advertising,and material control are managed by staffs located atOlathe (Rogers Road). In addition, Respondent's nurse,who is based at this facility, travels on a regular scheduleto the other plants; the printing of corporatewide formsis done there; and an intraplant trucking service, whoseemployees are based at Rogers Road, performs regularlyscheduled pickups and deliveries at each plant. More-over, none of the individual plants operates as a separateprofit center nor are there separate plant budgets, and allpayroll funds are issued from a central bank account,with all checks printed and sent from Olathe (RogersRoad).The record reveals that the highest ranking corporateofficial at each plant is the plant manager; that beneaththis individual are various superintendents; and that thelowest level management personnel are the departmentalsupervisors. Each plant manager is directly responsiblefor assembly and testing work at his plant, with the su-perintendents in charge of said functions responsible tohim. Illustrative of Respondent's centralization of admin-istrative functions is the fact that, while there are nor-mally several other superintendents assigned to eachplant and they supervise such operations as quality assur-ance, production control, plant maintenance, and manu-facturing services, all report directly to vice presidentswho are based at the Olathe (Rogers Road) plant.The record further reveals that Respondent's manufac-turing process is, according to Johnson, "totally integrat-ed" with products shipped between plants for fabrica-tion, testing, finishing, and other functions before becom-ing finished and ready for shipping, the latter functionperformed by employees at Olathe (Rogers Road). John-son did testify that, while some products may be totallybuilt at one plant, what is normally the case is that par-ticular plants fabricate and manufacture components for524 KING RADIO CORPORATIONmore complex, finished products. With regard to em-ployee job functions, there are 56 bargaining unit jobclassifications at the Olathe (Rogers Road) plant; ofthese, employees of Lawrence occupy 15 said classifica-tions, at Olathe (Brockway)-15, at Ottawa-18, and atPaola-20. Johnson further testified that between Janu-ary 1979 and August 1980, there were approximately3,300 temporary transfers (I day or less) between plantsfor training, instruction, maintenance, and other mattersand that such transfers are an ongoing program. 6 As topermanent transfers during this same time period, therewere a total of 61 employee transfers involving allplants, with 8 said transfers of employees from Olathe toLawrence. "7With respect to labor relations matters, Johnson testi-fied that the terms and conditions of employment setforth in the Olathe collective-bargaining agreement, withthe exception of certain provisions, including the griev-ance and arbitration procedure, are applied on a corpo-ratewide basis, with all employees entitled to regularlyscheduled raises and other economic benefits. Further,labor relations policy is established by the corporate di-rector of personnel at Olathe (Rogers Road), and there isone standard employee handbook. In addition, all em-ployees participate in a corporatewide profit-sharing planand Blue Cross-Blue Shield insurance plans. Seniority isnormally accorded on a departmental and plant basis;however, for a recent layoff, recall rights were basedupon a companywide seniority list. Also, employees,who permanently transfer to another plant retain theircompanywide seniority.Finally, the record establishes, and Richard Johnsonadmitted, that normal day-to-day supervision is effectuat-ed "at the plant level." Thus, the plant personnel assist-ant in Lawrence is responsible for all hiring, and theplant supervisory personnel issue all verbal and writtenreprimands, and they may suspend individuals. While alldischarges must be approved by the director of person-nel, local supervision is involved in any such decisionsand conducts the initial investigations. Also, each plantholds periodic supervisory meetings and evaluates em-ployees on its own (according to Johnson, "There is nocentralized employee merit review system in our compa-ny"), and leaves of absence, pursuant to corporatewideguidelines, are within the discretion of supervisors ateach plant.B. Legal AnalysisThe complaint contains, and counsel for the GeneralCounsel argues, two distinct theories supporting the alle-gation that Respondent's conduct herein was violative ofSection 8(a)(l) and (2) of the Act. Initially, citing Inter-national Ladies' Garment Workers' Union, AFL-CIO[Bernhard-Altmann Texas Corp.] v. N.L.R.B., 366 U.S.731 (1961), counsel for the General Counsel urges a find-ing that Respondent violated the aforementioned provi-sion by recognizing and entering into a collective-bar-gaining agreement with CWA as the exclusive repre-16 Of these, according to Johnson, 45 percent involved bargaining unitpersonnel.'? At the time the Lawrence plant opened in 1973, 15 Olathe employ-ees transferred there but were required to reapply for positions.sentative for purposes of collective bargaining of the pro-duction and maintenance employees, including plantclerical employees, at the Lawrence plant at a time whenCWA did not represent an uncoerced majority of saidemployees. Secondly, it is contended, citing MidwestPiping and Supply Co., Inc., 63 NLRB 1060 (1945), thatRespondent violated Section 8(a)(1) and (2) of the Actby extending recognition to CWA at the Lawrence plantat a time when Respondent was aware of "a real ques-tion concerning the representation of the employees[there]," "based upon the ongoing Teamsters organizingcampaign. Contrary to counsel for the General Counseland also the contentions of counsel for the Teamsters,counsel for Respondent asserts that accretion existsherein and that such "constitutes ... an absolute defense...where the employer and the incumbent unionextend their existing unit relationship to include the ac-creted unit, regardless of whether the incumbent unionrepresents a majority of the accreted unit and regardlessof whether an outside union has established a questionconcerning representation." As to the merits of the twotheories of the alleged violation herein, Respondent of-fered no evidence to dispute-and apparently concedes-that CWA had not established majority status at theLawrence plant when recognition was accorded to it byRespondent. Regarding the Midwest Piping theory, coun-sel for Respondent argues that the extent of Respond-ent's knowledge of the Teamsters activities prior to May9 was rumor and rumor of organizing activity does "notrise to a QCR level."At the outset, Respondent is quite correct in its argu-ment that accretion would constitute an absolute defenseto the 8(a)(1) and (2) allegations herein regardless ofwhich supporting theory. Meijer, Inc., d/b/a Meijer'sThrifty Acres, 222 NLRB 18, 19 (1976); Laconia ShoeCompany, Inc., 215 NLRB 573 (1974). Accordingly, thecentral consideration herein concerns whether, in the cir-cumstances of this case, the production and maintenanceemployees at the Lawrence plant may properly be con-sidered to constitute an accretion to the existing Olathebargaining unit. "The accretion doctrine ordinarily ap-plies to new employees who have common interests withmembers of an existing bargaining unit and who wouldhave been included in the certified unit or are coveredby a current collective-bargaining agreement." Renais-sance Center Partnership, 239 NLRB 1247 (1979). In de-termining whether a particular group of employees con-stitutes an accretion or a separate bargaining unit, theBoard carefully weighs a variety of factors such as inte-gration of operations, centralization of administrative andmanagerial control, geographic proximity, similarity ofworking conditions and skills, labor relations control,common or separate supervision, and bargaining history.Bryan Infants Wear Company, 235 NLRB 1305 (1978);Pix Manufacturing Company, Division of Phillips Electron-ics & Pharmaceutical Industries Corp., 181 NLRB 88, 91(1970). Analysis of these factors and of the entire recordestablishes that present are some factors militatingtoward and others against accretion. In such circum-stances, a balancing of all factors is required; however,the Board ". ..will not ...under the guise of accre-525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, compel a group of employees, who may constitutea separate appropriate unit, to be included in an overallunit without allowing those employees the opportunityof expressing their preference in a secret election or bysome other evidence that they wish to authorize theunion to represent them." Melbet Jewelry Co., Inc., et al.,180 NLRB 107, 110 (1969).Bearing in mind this admonition of the Board, I be-lieve that to find that the Lawrence plant constitutes anaccretion to the existing Olathe bargaining unit wouldemasculate the Section 7 rights of the Lawrence produc-tion and maintenance employees and be repugnant to thepolicies of the Act. Two factors are of critical impor-tance to my conclusion. First, the Lawrence plant com-menced operations 2 years before Respondent formallyrecognized and entered into its initial collective-bargain-ing agreement with CWA, and since that time said planthas always been excluded from the contract's coverage.The Board has traditionally held that the single, overrid-ing factor in any accretion case is "whether the groupsought to be accreted has been in existence at the time ofrecognition or certification, yet not covered in an ensu-ing contract, or, having come into existence, has notbeen part of the larger unit to which their accretion issought or granted." Laconia Shoe Company, supra at 576.If, as herein involved, this question may be answered af-firmatively, accretion cannot exist notwithstanding thepresence of factors demonstrating the commonality of in-terests with a larger unit. Laconia Shoe Company, supra;Sterilon Corporation, 147 NLRB 219 (1964). Secondly,nothing in the parties' bargaining history demonstratesthat there has been an accretion. Rather, said historyconclusively shows that the Lawrence plant employeeshave always been consciously excluded from the recog-nized Olathe bargaining unit.'" Thus, during negotiationsin 1975, 1976, and 1979, CWA demanded that recogni-tion of its bargaining agency be extended to employees atRespondent's Lawrence, Ottawa, and Paola plants. Oneach occasion, Respondent refused to accede to CWA'sposition unless and until the union's majority status wasdemonstrated at those facilities or the Board ruled thataccretion existed, and CWA always acquiesced-accept-ing and, in effect, agreeing with Respondent's position.The significance of the limited contractual recognition isillustrated by Respondent's 1975 memorandum to theOlathe employees, which emphasized that the Lawrence" I note that the Board reached an opposite conclusion as to the im-portance of this factor in St. Regis Paper Company, 239 NLRB 688 (1978),wherein the Administrative Law Judge found the existence of an accre-tion and minimized the importance of bargaining history, stating that thefailure, in successive contracts, to extend the union's recognition to thefacility in question was merely a reflection of poor bargaining. However,I also note that the Administrative Law Judge found that the employerhad granted defacto recognition to the union at the facility, for the em-ployer had explicitly agreed that three employees there would be cov-ered by all the terms and conditions of the existing agreements. Herein,although Respondent argues that such de facto recognition also exists byvirtue of the fact that the Lawrence employees enjoy the same contrac-tual benefits as do the Olathe employees, the simple fact is, as admittedby Johnson, that important benefits of contractual coverage, includingthe grievance and arbitration procedure, were not available to the Law-rence employees. Likewise, the Board's decision in Burroughs Corpora-tion, 214 NLRB 571 (1974), does not warrant a contrary result. Therein,Respondent had always treated the employees in question as being in-cluded in the existing bargaining unit. Such is not the case herein.and Ottawa employees were not included in the unit. Fi-nally, while Respondent's rationale for doing so was un-controverted, I find it highly significant that recognitionas the collective-bargaining representative of the Law-rence production and maintenance employees was grant-ed to CWA despite the fact that Respondent's previouslystated conditions precedent to the extension of recogni-tion were not met. In these circumstances, especiallynoting that Respondent historically opposed the exten-sion of CWA's bargaining agency to the Lawrence plantemployees and that CWA always acceded to this posi-tion, I conclude that it would be inimical to the purposesand policies of the Act to find that the Lawrence plantemployees should now be accreted to the contractualOlathe bargaining unit without an election or othershowing of majority support for CWA. Arco Electronics,Inc., and Precision Film Capacitors, Inc., 241 NLRB 256(1979); Legal Services for the Elderly Poor, 236 NLRB485, 486 (1978); Amcar Division, ACF Industries, Inc., 210NLRB 605 (1974); Remington Rand, Division of SperryRand Corporation, 190 NLRB 488, 489 (1971).t9Having concluded that the production and mainte-nance employees at Respondent's Lawrence plant do notconstitute an accretion to the Olathe bargaining unit, thelaw is patently clear that Respondent could only havelawfully recognized CWA at the Lawrence facility ifthat Union established its majority status by authoriza-tion cards or some other means. International Ladies'Garment Workers' Union, supra. The record establishes,and Respondent concedes, that when recognition wasgranted CWA had in no way established its majoritystatus at the Lawrence plant. In fact, the uncontrovertedevidence discloses that no CWA organizing activity waseven occurring at that location. Accordingly, I find20that Respondent violated Section 8(a)(1) and (2) of theAct by recognizing and entering into a collective-bar-gaining agreement with CWA on May 9 at a time whenit had not established-and did not represent-a majorityof Respondent's Lawrence plant employees. Hoover, Inc.,240 NLRB 593 (1979); The Hartz Mountain Corporation,228 NLRB 492 (1977).21Remaining for decision is the allegation of the com-plaint that Supervisor Kuester violated Section 8(a)(1) ofthe Act during his May 6 conversation with employeeRhonda Miller by interrogating her regarding her unionactivities and by creating the impression of surveillanceof her said activities. Noting her testimonial inconsisten-" Although I believe that a balancing of the accretion factors is notrequired herein, I note that the substantial evidence of centralized admin-istration and control seems to be of little relevance to a finding of accre-tion, or lack thereof, as such does not directly affect the employees' day-to-day work performance. Rather, the Board places significant emphasisupon day-to-day supervision at the local level and the authority of theplant supervisors in that regard. The record establishes, and RichardJohnson admitted, that such is effectuated at the plant level. Meijer. Inc..supra at 25, fn. 45.20 In view of my findings, it is not necessary to rule upon the alternatetheory of the complaint-that the recognition of CWA was in contraven-tion of the Board's Midwest Piping ruling. Accordingly, I make no find-ings in that regard.21 A violation of Sec. 8(a)(l) and (2) of the Act exists herein irrespec-tive of whether or not the Lawrence plant production and maintenanceemployees constitute a separate appropriate unit. Laconia Shoe Company.supra at 576.526 KING RADIO CORPORATIONcies and overall demeanor, I found Miller to be an unre-liable witness. On the other hand, Kuester seemed to becandid and forthright in his testimony. Accordingly, I donot credit Miller's version of the May 6 conversationwith Kuester and shall therefore recommend dismissal ofparagraph 5 of the complaint.CONCLUSIONS OF LAWi. The Respondent, King Radio Corporation, is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. CWA and the Teamsters are labor organizationswithin the meaning of Section 2(5) of the Act.3. By recognizing and entering into a collective-bar-gaining agreement with CWA as the collective-bargain-ing representative of its Lawrence plant production andmaintenance employees, including plant clerical employ-ees, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (2) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5. Unless specifically found, Respondent has engagedin no other unfair labor practices.THE REMEDYHaving found that Respondent as engaged in certainunfair Labor practices. I shall recommend that it ceaseand desist therefrom and take affirmative action designedto effectuate the purposes and policies of the Act.Having found that Respondent unlawfully extended rec-ognition to and entered into a collective-bargainingagreement with CWA as the bargaining representative ofthe Lawrence plant production and maintenance employ-ees, including plant clerical employees, I shall recom-mend that Respondent be ordered to withdraw and with-hold all recognition from CWA as the collective-bargain-ing representative of such employees and cease givingeffect to the May 9, 1980, contract extension agreementwith respect to them, or to any extension, renewal, ormodification thereof, or to any superseding agreement,unless or until CWA is certified by the Board as suchrepresentative. 22Upon the foregoing findings of fact, conclusions oflaw, and the entire record, I hereby issue the followingrecommended:ORDER23The Respondent, King Radio Corporation, Olathe,Kansas, its officers, agents, successors, and assigns, shall:22 Inasmuch as there is no form of union-security clause in the existingcollective-bargaining agreement, no dues-reimbursement remedy is appro-priate herein. Moreover, nothing contained herein shall require Respond-ent to withdraw or revoke any economic or other benefits which mayhave been granted to the Lawrence plant employees pursuant to Re-spondent's unlawful recognition of, and collective-bargaining agreementwith, CWA.23 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, the1. Cease and desist from:(a) Recognizing and bargaining with CommunicationsWorkers of America as the exclusive representative forpurposes of collective bargaining of certain of its em-ployees at the Lawrence, Kansas, plant unless and untilsuch labor organization is certified by the Board as theexclusive representative of said employees pursuant toSection 9(c) of the Act.(b) Enforcing or giving effect to any collective-bar-gaining agreement with Communications Workers ofAmerica, covering its Lawrence plant employees, or anyextension, renewal, or modification thereof, or to any su-perseding agreement; provided, however, nothing in thisOrder shall authorize or require the withdrawal or elimi-nation of any wage increase or other benefits or termsand conditions of employment which may have been es-tablished pursuant to such agreement.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise ofrights guaranteed them under Section 7 of the Act.2. Take the following affirmative action, which I findwill effectuate the policies of the Act:(a) Withdraw and withhold all recognition from Com-munications Workers of America as the exclusive repre-sentative for purposes of collective bargaining of its pro-duction and maintenance employees, including plantclerical employees, at its Lawrence, Kansas, plant untilsaid labor organization has been duly certified by theBoard as the exclusive representative of such employees.(b) Post at its Lawrence, Kansas, plant copies of theattached notice marked "Appendix.""24Copies of saidnotice, on forms provided by the Regional Director forRegion 17 of the National Labor Relations Board, afterbeing duly signed by a representative of Respondent,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to its employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(c) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges that Respondent violated Sec-tion 8(a)(1) of the Act by interrogating employees as totheir union activities and by creating the impression ofsurveillance of union activities.findings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections heretoshall be deemed waived for all purposes.24 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."527